 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL JAMES WILSON,                              No. 2:19-cv-0249 WBS AC P
12                      Plaintiff,
13          v.                                          ORDER
14   SCOTT JONES, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 8, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 15. Plaintiff has

23   not filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. The court is most persuaded by

26   the fact that defendants have already satisfied their obligations under the settlement agreement by

27   crediting plaintiff’s restitution account in the agreed upon sum of $1,000. If the court were now

28   to opt in favor of allowing plaintiff to litigate his claim on the merits it would be a no-lose
                                                       1
 1   situation for him and a no-win situation for the defendants. Accordingly, IT IS HEREBY

 2   ORDERED that:

 3          1. The findings and recommendations filed October 8, 2019, are adopted in full; and

 4          2. This action is dismissed with prejudice pursuant to Rule 41(b), Federal Rules of Civil

 5   Procedure.

 6   Dated: October 29, 2019

 7

 8

 9

10

11   Wils0249.800

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
